Citation Nr: 1635874	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  13-19 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

 The Veteran had active military service from August 1976 until May 1985. 

These matters come before the Board of Veterans' Appeals (Board) from the January 2010, August 2011, and September 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The issues of service connection for tinnitus and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's service-connected PTSD has been manifested by depression, anxiety, suicidal and homicidal ideation, irritability, difficulty concentrating, hypervigilance, constant panic attacks, mild memory loss, gross impairments in his thought processing leading to significant difficulty in his capacity to communicate, neglect of personal hygiene, audio hallucinations, and sleep impairment resulting in a total occupational and social impairment throughout the entire claims period.

2. The Veteran is not able to care for his daily needs and protect himself from the hazards incident to his environment due to service-connected PTSD.


CONCLUSIONS OF LAW

1. The criteria for an increased rating for PTSD at 100 percent disabling are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for SMC based on the need for regular aid and attendance of another person are met. 38 U.S.C.A. §1141 (l); 38 C.F.R. §§ 3.350, 3.352.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in November 2010. 

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, social security administration (SSA) records, and the statements support of the claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

VA examinations were obtained in June 2011 and September 2014. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The reports include clinical examinations and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims have been obtained.

PTSD

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Criteria for Post-Traumatic Stress Disorder (DC 9411)

The Veteran's service-connected PTSD disability has been rated under Diagnostic Code 9411. 38 C.F.R. § 4.130 (2015). In an August 2011 decision, the Veteran's PTSD rating was continued at 30 percent disabling for his PTSD under this code.

The following ratings are available under Diagnostic Code 9411:

A 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A June 2011 VA examination reflects that the Veteran experiences sleep impairment, hyper-vigilance, irritability, outburst of anger, exaggerated startle response. The examination report further noted the Veteran's efforts to avoid thoughts or feelings associated with his traumatic experiences, avoidance of activities or people that arouse recollections of the trauma, his diminished interest in significant activities, feeling of detachment from others, and difficulty concentrating. 

A September 2014 examination reflects the Veteran experiences irritable behavior, angry outburst, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbances, depressed mood, anxiety, panic attacks more than once a week, mild memory loss, disturbances of motivation and mood, and neglect of personal appearance and hygiene. During the examination, the Veteran stated that he occasionally hears voices and that most days he is depressed and could "care less about taking a bath or eating". 

Treatment records reflect that the Veteran with suicidal and homicidal ideation which has resulted in the Veteran being involuntarily committed for an involuntary psychiatric examination. (See May 2011 and April 2013 VA Certificate of Professional Initiating Involuntary Examination).

In an August 2011 letter, S. N., the Veteran's VA social worker, noted the Veteran with severe symptoms of PTSD, which includes frequent panic attacks. S. N. further opined that the Veteran's disability is chronic, total, and permanent. S. N. additionally opined that the Veteran's PTSD more likely than not prevents him from securing or following a substantially gainful employment.

The claims folder also contains a July 2016 private medical examination in which the examiner concluded that the Veteran clearly has gross impairments in his thought processing leading to significant difficulty in his capacity to communicate. The examination report further noted that the Veteran experiences delusions, hallucinations, and displayed grossly inappropriate behavior both at home and on the job. The examination report found the Veteran to have been violent, unpredictable, volatile, and persistently in danger of hurting himself or other people. After having reviewed the claims folder and performing an interview with the Veteran, the examiner concluded that the Veteran suffers from total social and occupational impairment as a result of his PTSD and the condition has existed at this level since at least 2010.

Based on the medical evidence as a whole, the Board finds that a 100 percent rating is warranted under DC 9411. Here, the claims folder reflects the Veteran has been subjected to at least two involuntary examinations, reflecting both homicidal and suicidal ideation. Additionally, the medical evidence reflects the Veteran persistently hearing voices, neglect of personal hygiene, depressed mood, loss of motivation to eat, gross impairments in his thought processing, violent and unpredictable behavior, and frequent panic attacks among others. 

In this case, the Board finds that the evidence supports a finding of a total occupational and social impairment due to the Veteran's PTSD symptoms.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

Here, the appropriate scheduler evaluations are adequate, as it appropriately describes the Veteran's PTSD disability symptomatology. Further, the Veteran's involuntary medical commitments were properly considered. Considering the Veteran's PTSD symptomatology and the schedular rating, this decision provides the Veteran with a 100 percent disability rating. As such, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

Special Monthly Compensation (SMC)

Although the Veteran has not filed a formal claim for SMC, the Board finds that an inferred claim has been raised by the record. 38 C.F.R. § 3.155 (d)(2) (2015); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). SMC is warranted if a veteran is helpless or so nearly helpless as to require the regular aid and attendance of another person. 38 C.F.R. §§ 3.350 (b)(3), 3.351(b). Aid and attendance is appropriate if the record establishes a factual need for the benefit under the criteria set forth in 38 C.F.R. § 3.352 (a).

The criteria to establish a factual need for aid and attendance are listed under 38 C.F.R. § 3.352 (a). Aid and attendance is warranted if the following criteria are met: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

The Board finds that the Veteran meets the criteria for regular aid and attendance due to service-connected PTSD. As discussed above, the Board has determined that an initial 100 percent disability rating is warranted for PTSD. The medical and lay evidence establishes that the Veteran requires care on a regular basis to protect himself from the hazards or dangers incident to his daily environment. The claims folder reflects that the Veteran has been found to have been a substantial likelihood to cause serious harm to himself and others without care or treatment. (See May 2011 and April 2013 VA Certificate of Professional Initiating Involuntary Examination). Further, in a June 2013 statement, S. N. noted the Veteran as failing to bathe or shower and having an odor of urine that could be detected on his person and clothing. Consistent with S. N.'s observation, is the September 2014 VA medical examination, which noted the Veteran's neglect of personal hygiene to include lack of motivation to eat. The Board finds that based on the Veteran's substantial likelihood to cause serious harm to himself and others without care, his poor personal hygiene, and lack of motivation to feed himself, SMC is therefore warranted. 38 U.S.C.A. § 1114 (l); 38 C.F.R. §§ 3.350 (b), 3.352(a). 

In addition to regular levels of compensation for aid and attendance as authorized by 38 U.S.C.A. § 1114 (l), 38 U.S.C.A. § 1114 (r) provides for a higher level of benefit called "special aid and attendance." However, in this case, the Veteran does not meet the criteria for special aid and attendance. While he requires supervision and assistance with many activities of daily living, there is no lay or medical evidence that he needs a "higher level of care" provided on a daily basis by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional. 38 C.F.R. § 3.352 (b)(2). Although the Veteran does not meet the criteria for special aid and attendance at this time, the Board observes that he may file a claim for this benefit at some point in the future if his condition deteriorates.

The Board must also determine whether the Veteran is entitled to 
SMC based on housebound status under 38 U.S.C.A. § 1114 (s). The Board observes that the award of SMC based on aid and attendance under 38 U.S.C.A. § 1114 (l) is paid at a higher rate than SMC based on housebound status under 38 U.S.C.A. § 1114 (s). However, the Veteran may be entitled to both benefits provided that the disabilities which render the Veteran eligible for aid and attendance are separate and distinct from those which entitle him to housebound benefits.

In this case, it is clear that the Veteran's service-connected disabilities other than PTSD (migraine headaches and left knee disability) have not rendered him housebound. The Veteran is able to leave the house regularly. There is absolutely no indication that his migraine headaches and left knee disability have caused him to remain substantially confined to his dwelling and the immediate premises. See 38 C.F.R. § 3.350 (i)(2). Therefore, the Board finds that while the Veteran is entitled to SMC for regular aid and attendance under 38 U.S.C.A. § 1114 (l), he does not meet the criteria for a special aid and attendance or housebound benefits under 38 U.S.C.A. §§ 1114 (r) or 1114(s).


ORDER

Entitlement to a 100 percent increased rating for PTSD is granted.

Entitlement to SMC based on the need for regular aid and attendance of another person, due to service connected PTSD is granted.


REMAND

A rating decision dated in September 2014 denied the Veteran's claim for entitlement to service connection for tinnitus. In November 2014, the Veteran filed a notice of disagreement to the rating decision. A statement of the case has not been issued. While it is true that the Veteran has not submitted a timely substantive appeal, the Board is obligated to remand this issue to the RO for the issuance of a statement of the case and notification of appellate rights. Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, the Board has considered the question of whether the Veteran would be prejudiced by considering the appeal for TDIU while remanding the issue of tinnitus. Specifically, the Board questions whether the two issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

As the outcome of the claim for entitlement to service connection could have an impact on the Veteran's appeal for entitlement to TDIU, the Board finds these matters inextricably intertwined. The Board also notes that an undecided issue "inextricably intertwined" with an issue certified for appeal must be adjudicated prior to appellate review. Thus, the issue for entitlement to TDIU must be remanded.

Accordingly, the case is remanded for the following action.

1. Appropriate action, including the issuance of a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to service connection for tinnitus, is necessary. 38 C.F.R. § 19.26 (2015). The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the September 2014 rating decision must be filed. 38 C.F.R. § 20.202 (2015). If the Veteran perfects the appeal as to this issue, the case must be returned to the Board for appellate review.

2. If the issue of entitlement to service connection for tinnitus is granted, obtain a VA medical opinion in regard to the claim for TDIU claim. The claims file, to include all newly associated evidence, should be made available for the examiner to review and the opinion should reflect that such review was accomplished. All pertinent findings should be reported. The examiner must opine as to what impairment, if any, the Veteran's service-connected disabilities, separate from his service connected PTSD, have on physical and sedentary employment. In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history. All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


